DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-23 is/are pending. 
Claim(s) 1 and 15 is/are independent.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.  The prior-filed application is U.S. Application No. 15/487,460 (filed on 4/14/2017), which in turn claims benefit under 35 U.S.C. 119(e) of U.S. Provisional Application No. 62/322,272 (filed on 4/14/2016).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 4/15/2020 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 1, 5-6 and 15-23 is/are objected to because of the following informalities:  
Claim 1 recites “interactive process plan automation center” in section (c) and it should be “interactive process plan automation center (IPPAC)”.

Claim 1 and 15 recite the abbreviations “CAM” and “SCADA” and claim 15 also recites the abbreviation “CAD”. The first instance of these abbreviations in each of claims 1 and 15 should be replaced by the full version followed by the abbreviation in parentheses (see the claim objection related to IPPAC as an example above).

Claims 1, 5-6, 15 and 22 recite the term “and/or” in a total of 24 instances, and it should be “and” or “or” or “at least one of A and B”, where A and B are the elements on which “and/or” operates.

Claims 1 and 15 recite the terms “scanners/viewers” and “scanner/viewer” in a total of 5 instances, and it should be “scanners or viewers” and “scanner or viewer” respectively.

Claims 1 and 15 recite the term “planning/editing”, and it should be “planning or editing”.

Claims 16-23 begin with “A”, and they should start with “The”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,

Claim(s) 1 Line 3 and Claim 15 Line 4 recite(s) the term “the material and parts handling components”. There is insufficient antecedent basis for this limitation in the claim(s).

Claim(s) 15 recite(s) the terms “may include raw material handling robotics control” and “may include raw material handling scanner/viewer”. These terms seem to be vague or incomplete and its meaning or metes and bounds is not understandable. This is because it is unclear whether the claim includes the limitations of the raw material handling robotics control and handling scanner/viewer or not; and this is due to the use of the word “may”. For examining purposes, the terms are being interpreted as “includes” instead of “may include”. Applicant may amend the claim by removing the term “may”; or by any other appropriate correction.

The rest of the claim(s) 2-14 and 16-23 depend(s) upon the above rejected claim(s) 1 and 15, and it/they do not cure(s) the deficiency of the above rejected claim(s) 1 and 15, and thus are also rejected under 35 U.S.C. 112(b).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. Applicant is encouraged to utilize the EFS-Web eTerminal Disclaimer in order to expedite processing of the terminal disclaimer.

Claim(s) 1, 2, 4, 5, 8, 9, 12 and 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 9, 11, 12 and 19 of U.S. Patent No. 10,642,251. Although the claims at issue are not identical, they are not patentably distinct from each other because both systems comprise substantially the same elements.

As an illustrative example, claim 1 of the present application (Application No. 16/849,030 is mapped to claim 1 of U.S. Patent No. 10,642,251in the following table:
Present Application No. 16/849,030
Patent No. 10,642,251
1. A subtractive machining work center comprising: 
1. A subtractive machining work center comprising:
a) machine tool components adapted to subtractively machine a desired article using material and/or parts provided by the material and parts handling components;
a) machine tool components adapted to subtractively machine a desired article using material and/or parts provided by the material and parts handling components; and
b) material and parts handling components adapted to provide material and parts to the machine tool components, and to remove a machined article away from the machine tool components; 
b) material and parts handling components adapted to provide material and parts to the machine tool components, and to remove a machined article away from the machine tool components;
c) work center control components adapted to control robotics, scanners/viewers, and fixturing used by one or more of the machine tool components and/or the material and parts handling components, and to instruct an interactive process plan automation center to plan and process commands to one or more of the machine tool components and/or the material and parts handling components; 
c) work center control components adapted to control robotics, scanners/viewers, and fixturing used by one or more of the machine tool components and/or the material and parts handling components, and to instruct an interactive process plan automation center to plan and process commands to one or more of the machine tool components and/or the material and parts handling components;
and d) external communications components effective to communicate with a machining tool work center operator; 
d) external communications components effective to communicate with a machining tool work center operator;

wherein said machine tool components comprise:
i) a machine tool base,
ii) a fixturing table,
iii) a CNC,
iv) a spindle column, and
v) a spindle head; and
wherein said material and parts handling components comprise:
i) material handling robotics,
ii) machined part robotics,
iii) a material scanning/viewing system,
iv) a machined part scanning/viewing system,
v) a stock material rack,
vi) a tool magazine, and
vii) a parts output rack; and
wherein the work center control components comprise:
i) a robotics controller, which may include a raw material handling robotics control and which may include a machined part handling robotics control,
ii) a scanner/viewer controller, which may include a raw material handling scanner/viewer and which may include a machined part handling scanner/viewer,
iii) fixturing control; and
iv) an interactive process plan automation center (IPPAC) control;
wherein the IPPAC control comprises: 1) process planning/editing hardware and software including a non-transitory computer-readable storage medium encoded with a data structure adapted to plan and edit instructions to one or more of the machine tool components and/or the material and parts handling components; 
wherein the IPPAC control comprises:
1) process planning/editing hardware and software including a non-transitory computer-readable storage medium encoded with a data structure adapted to plan and edit instructions to one or more of the machine tool components and/or the material and parts handling components;
2) process control hardware and software including a non-transitory computer- readable storage medium encoded with a data structure adapted to plan and edit instructions to one or more of the machine tool components and/or the material and parts handling components; 
2) process control hardware and software including a non-transitory computer-readable storage medium encoded with a data structure adapted to plan and edit instructions to one or more of the machine tool components and/or the material and parts handling components;
3) device command interpreter; 
3) device command interpreter;
4) CAM hardware and software including a non-transitory computer-readable storage medium encoded with a data structure adapted to instruct one or more of the machine tool components and/or the material and parts handling components; 
4) CAM hardware and software including a non-transitory computer-readable storage medium encoded with a data structure adapted to instruct one or more of the machine tool components and/or the material and parts handling components;
5) SCADA hardware and software including a non-transitory computer-readable storage medium encoded with a data structure adapted to provide supervisory control and data instructions to one or more of the machine tool components and/or the material and parts handling components; 
5) SCADA hardware and software including a non-transitory computer-readable storage medium encoded with a data structure adapted to provide supervisory control and data instructions to one or more of the machine tool components and/or the material and parts handling components;
6) database hardware and software including a non-transitory computer-readable storage medium encoded with a data structure adapted to store data to be used by one or more of the machine tool components and/or the material and parts handling components; 
6) database hardware and software including a non-transitory computer-readable storage medium encoded with a data structure adapted to store data to be used by one or more of the machine tool components and/or the material and parts handling components;
and 7) internal communications hardware and software including a non-transitory computer-readable storage medium encoded with a data structure adapted to facilitate communications between one or more of the machine tool components and/or the material and parts handling components.
and 7) internal communications hardware and software including a non-transitory computer-readable storage medium encoded with a data structure adapted to facilitate communications between one or more of the machine tool components and/or the material and parts handling components.


As the above table shows, the two claims are identical except for the extra limitations (bolded above) in U.S. Patent No. 10,642,251. By removing those limitations from U.S. Patent No. 10,642,251, the inventions identical.

Claims 2-23 are similarly anticipated by claims 2-19 of U.S. Patent No. 10,642,251. Therefore they are rejected under the same rationale.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20060129270 by Pankl et al., which discloses creation of machine control for specialty machines requiring manual input using CAD/CAM computer system (Title/Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119